United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE NAVY, SUBMARINE
BASE, Groton, CN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-779
Issued: August 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 16, 2008 appellant filed a timely appeal from a December 17, 2007 Office of
Workers’ Compensation Programs’ hearing representative. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to a schedule award for more than the five
percent permanent impairment of the right and left upper extremity already awarded.
FACTUAL HISTORY
Appellant, a 52-year-old supervisory security specialist, filed a Form CA-2 claim for
benefits on August 11, 2000, alleging that he developed a bilateral carpal tunnel condition causally
related to employment factors. The Office accepted the claim for bilateral carpal tunnel syndrome.
Appellant underwent surgery for right carpal tunnel release on October 26, 2001 and left
carpal tunnel release on November 14, 2001. These procedures were performed by Dr. Robert W.
Geist, Board-certified in orthopedic surgery.

On November 5, 2004 appellant filed a Form CA-7 claim for a schedule award based on
a partial loss of use of his left and right upper extremities.
In a report dated November 18, 2004, Dr. Geist reviewed appellant’s medical history and
noted that he had mild persistent symptoms of bilateral carpal tunnel symptoms as of his most
recent evaluation in June 2003. He advised that appellant had full range of motion and that his
surgical incisions were well healed. Dr. Geist found that appellant had a five percent impairment
of each hand pursuant to the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) fifth edition.
In a supplemental report dated February 24, 2005, Dr. Geist found that appellant had a
10 percent left upper extremity impairment based on loss of function from decreased strength of
the left arm at Tables 16-32 and 16-34 at page 509 of the A.M.A., Guides; and a five percent
right upper extremity impairment from sensory deficit, pain or discomfort, right arm, at Table
16-15 on page 492 of the A.M.A., Guides. He stated:
“Based on the [A.M.A., Guides], page 495, paragraph 2, [appellant] has a five
percent impairment of his right hand due to mild persistent carpal tunnel
symptoms.
“Based on manual strength testing, he has an average grip strength of 95 pounds.
This is less than a 10 percent deficit from the expected grip strength for the
dominant hand of a 57[-]year[-]old manual worker. No additional impairment is
given for loss of strength, less than 10 percent.
“The evaluation of his left hand shows an 11 percent loss of strength. This
translates into a 10 percent impairment, based on the [A.M.A., Guides], page 509,
[T]able 16-34.
“Because this value exceeds the five percent from the minimal persistent sensory
symptoms, the greater impairment is used. He, therefore, has a 10 percent
impairment of the left arm….”
The Office determined that Dr. Geist did not provide sufficient data upon which to base a
schedule award. It referred appellant to Dr. Daniel J. Mastella, a specialist in orthopedic surgery,
for a second opinion examination.
In an August 8, 2006 report, Dr. Mastella found that appellant had a four percent
impairment of the right hand and an eight percent impairment of the left hand. He found based
on examination that appellant had wrist flexion of 60 degrees on the right and 40 degrees on the
left, with 60 degrees extension on the right wrist and 50 degrees on the left wrist. Appellant
showed 80 degrees pronation on the right wrist and 70 degrees on the left; 80 degrees on the
right wrist and 70 degrees on the left wrist. Dr. Mastella stated:
“Neurologic examination shows a positive Tinel’s at the carpal tunnel on the
right, negative on the left; negative at the ulnar nerve at the elbow, wrist and
radial nerve bilaterally. Phalen’s test is positive on the right and negative on the
left. Forearm compression test is immediately positive on the right and slight
2

delay to positive left. Cubital tunnel compression test and elbow compression test
are negative bilaterally. Thenar strength is four out of five on the right and four
plus out of five on the left. First dorsal interosseous and FPL testing are five out
of five bilaterally. Moving two-point discrimination is five mm [millimeters] in
the thumb and index on the right; four mm in the middle, ring and small on the
right; four mm in all digits on the left. Vibratory stimulation at 256 cycles per
second shows decreased sensation in the median nerve distribution on the right
versus the left as well as versus the examiner bilaterally.”
***
“Jamar grip strength in the first, third and fifth positions right/left is 15/10, 30/50
and 35/50.”
***
“Based on today’s history, physical examination and findings and with reference
to the [A.M.A., Guides], [f]ifth [e]dition, including sections on rating impairment
for carpal tunnel syndrome as well as peripheral nerve deficits for motor strength
and sensibility, I assign him a permanent … impairment of four percent of the
right dominant hand and eight percent of the left nondominant hand.”
In a September 1, 2006 report, Dr. Mastella stated that his ratings were based on the
pertinent sections in the A.M.A., Guides for rating permanent impairment of the upper extremity
due to peripheral nerve disorders, including carpal tunnel syndrome and sensory motor
dysfunction, under section 16.5 at page 480.
In reports dated September 28 and October 6, 2006, an Office medical adviser found that
appellant had a five percent impairment in his right and left upper extremity impairment pursuant
to the A.M.A., Guides. In his September 28, 2006 report, he stated:
“Using Table 16-15, page 492, the maximum upper extremity impairment for pain
or sensory deficit when the median nerve is involved at the wrist is 39 percent.
Table 16-10, Grade 4, page 482, allows 12 percent for mild pain. 12 percent of
39percent results in 5 percent impairment of the right upper extremity and
5 percent impairment of the left upper extremity.
“According to [s]ection 16.5d, page 494 (Impairment Rating of
Entrapment/Compression Neuropathies), ‘In compression neuropathies, additional
impairment values are not given for decreased grip strength.’”
In his October 6, 2006 report, the Office medical adviser essentially reiterated his
previous findings and conclusions. He stated, “[that] carpal tunnel syndrome, was secondary to
median nerve compression at the wrist. It is an entrapment/compression neuropathy.”
On October 31, 2006 the Office granted appellant a schedule award for a five percent
impairment of his right and left upper extremities. This award covered the period November 14,
2002 to June 20, 2003, for a total of 31.2 weeks of compensation.

3

On November 14, 2006 appellant requested an oral hearing, which was held on
October 17, 2007.
By decision dated December 17, 2007, an Office hearing representative affirmed the
October 31, 2006 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 set forth the
number of weeks of compensation to be paid for permanent loss or loss of use of the members of
the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.2 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides fifth edition as the standard to be used for evaluating schedule
losses.3
ANALYSIS
The Board finds that there are no grounds for an additional award for appellant’s right
and left upper extremity impairments. The Office medical adviser, relying on Dr. Mastella’s
findings and calculations, found in his September 28, 2006 report that appellant had a five
percent impairment of his right and left upper extremities based on the A.M.A., Guides. He
derived this finding by relying on section 16.5d at page 491, 494 of the A.M.A., Guides, in the
section titled, Impairment Rating of Entrapment/Compression Neuropathies, where impairments
are rated at Table 16-15, page 492. The Office medical adviser noted that Table 16-15 rates
“The maximum upper extremity impairment due to unilateral sensory or motor deficits….”
Using Table 16-15, the Office medical adviser found that the maximum upper extremity
impairment for pain or sensory deficit when the median nerve is involved at the wrist is
39 percent. He then cited Table 16-10 at page 482, which is used for “Determining Impairment
of the Upper Extremity Due to Sensory Deficits of Pain resulting from Peripheral Nerve
Disorders.” The Office medical adviser found that appellant had a Grade 4 impairment under
Table 16-10 and that his mild impairment rendered a 12 percent impairment for mild pain at
Table 16-10. He then multiplied 12 percent times 39 percent, the procedure outlined in part B of
Table 16-10, to derive a total 5 percent impairment of the right and left upper extremities.4 The
Office medical adviser rejected any additional upper extremity impairment by citing section
1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

5 U.S.C. § 8107(c)(19).

3

20 C.F.R. §10.404.

4

Part B.4 of Table 16-10 advises the examiner to find the maximum upper impairment extremity impairment
value due to sensory deficit or pain for each nerve structure involved. In appellant’s case, this was the major
peripheral nerves, the procedure for which is outlined at Table 16-15. A.M.A., Guides 482. Table 16-15 provides a
method for determining upper extremity impairments due to unilateral sensory or motor deficits. A.M.A.,
Guides 492.

4

16.5d, page 494, Impairment Rating of Entrapment/Compression Neuropathies, which states, “In
compression neuropathies, additional impairment values are not given for decreased grip
strength.” He determined that carpal tunnel syndrome is secondary to median nerve compression
at the wrist, which should be rated as an entrapment/compression neuropathy. The Office
medical adviser also properly denied an increased impairment value for decreased motion, in the
absence of CRPS as required by section 16.5d, at page 494. The Office properly found in its
October 31, 2007 decision that appellant had a five percent permanent impairment of the left and
right upper extremity based on the Office medical adviser’s September 28 and October 6, 2006
reports, which were rendered in conformance with the applicable protocols of the A.M.A.,
Guides.
There is no other probative medical evidence establishing that appellant sustained any
additional permanent impairment. The Board finds that the Office medical adviser properly
applied the A.M.A., Guides to rate appellant’s right and left upper extremity impairments. His
report constitutes the weight of medical opinion. Following the Office’s decision, appellant
requested a hearing but did not submit any additional medical evidence. The Board will affirm
the December 17, 2007 Office decision.
CONCLUSION
The Board finds that appellant has no more than a five percent permanent impairment to
his right and left upper extremity.

5

ORDER
IT IS HEREBY ORDERED THAT the December 17, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 19, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

